    Case 8:19-cv-01188-EAK-SPF Document 1 Filed 05/16/19 Page 1 of 5 PageID 1



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

GINA DAVIS,

           Plaintiff,

vs.                                                              Case No.

DQC INTERNATIONAL CORP.,

      Defendant.
____________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL

           Plaintiff GINA DAVIS (“Plaintiff”), by and through the undersigned counsel, hereby

sues Defendant DQC INTERNATIONAL CORP. (“Defendant”) and alleges as follows:

                                                INTRODUCTION

           1.       This is an action brought pursuant to the pursuant to the Fair Labor Standards Act

of 1938, as amended, 29 U.S.C. §201, et seq. (“FLSA”).

           2.       During the three years prior to February 21, 20191 (“Liability Period”), Defendant

had a policy and practice of requiring or permitting Plaintiff to work in excess of forty (40) hours

in each workweek without paying Plaintiff time and one half the regular rate as required by the

FLSA.

           3.       Pursuant to the FLSA, Plaintiff seeks overtime compensation, liquidated damages,

post-judgment interest and attorneys’ fees and costs from Defendant.

                                        JURISDICTION AND VENUE

           4.       This Court has jurisdiction over these claims as the events giving rise to the

claims occurred in Pinellas County, Florida.


1
    The parties had previously entered into a tolling agreement effective February 21, 2019.
  Case 8:19-cv-01188-EAK-SPF Document 1 Filed 05/16/19 Page 2 of 5 PageID 2



       5.      Venue is proper in the Court because all facts material to all claims set forth

herein occurred in Pinellas County, Florida and the Plaintiff seeks over $15,000.00.

                                             PARTIES

       6.      At all times material to this action, Plaintiff was a resident of Pasco County.

       7.      At all times material to this action, Defendant is a corporation that sells fishing

equipment, which is conducting business in Pinellas County, Florida subject to the requirements

of the FLSA.

       8.      At all times material to this action, Plaintiff was an employee of Defendant

pursuant to the terms of all applicable statutes and Defendant was the employer of Plaintiff

pursuant to the terms of all applicable statutes.

                                  GENERAL ALLEGATIONS

       9.      Plaintiff began her employment with Defendant in approximately October 2014

and was initially paid on an hourly basis.

       10.     In approximately January 2015, Plaintiff was functioning as an accounting

supervisor and Defendant began paying Plaintiff a salary but did not pay overtime for the hours

she worked in excess of forty in a workweek.

       11.     Beginning in October 2016, Plaintiff became an accounts receivable clerk, did not

supervise anyone and did not perform functions that would qualify her as an exempt employee.

       12.     In approximately April 2018, Defendant, aware that it had been violating federal

law, began paying Plaintiff overtime but did not take any steps to correct the prior violations of

the FLSA.

       13.     In approximately November 2018, Defendant advised Plaintiff that they would no

longer pay overtime wages for hours worked in excess of forty in a workweek.



                                                    2
  Case 8:19-cv-01188-EAK-SPF Document 1 Filed 05/16/19 Page 3 of 5 PageID 3



        14.    In approximately November 2018, in response to the Defendant’s refusal to pay

overtime, Plaintiff advised Defendant that she would not work hours in excess of forty in a

workweek.

        15.    In approximately November 2018, Plaintiff requested that she be paid the unpaid

overtime due for the prior period when she had worked hours in excess of forty in a workweek

but had not been paid time and one half her regular rate.

        16.    Defendant’s response to Plaintiff’s request for the unpaid overtime was to

terminate her employment because she had requested the unpaid overtime due.

        17.    Defendant has more than 10 employees.

        18.    Defendant does at least $500,000 a year in business.

        19.    Defendant is engaged in interstate commerce or in the production of goods for

commerce.

        20.    Plaintiff did not satisfy the requirements for any of the exemptions set forth in the

FLSA.

        21.    As set forth above, Plaintiff regularly worked in excess of forty (40) hours in a

workweek while employed by Defendant.

        22.    Despite working in excess of forty (40) hours in a workweek, Plaintiff did not

receive overtime payments at a rate not less than one and one-half (1 and 1/2) times her regular

rate for such overtime hours.

        23.    All administrative notice requirements and prerequisites have been satisfied.

        24.    Plaintiff has retained the services of the undersigned attorneys and is obligated to

pay the undersigned a reasonable fee for their services.

        25.    Plaintiff demands a trial by jury on all claims alleged herein.



                                                 3
  Case 8:19-cv-01188-EAK-SPF Document 1 Filed 05/16/19 Page 4 of 5 PageID 4



                                   COUNT I
                          VIOLATIONS OF THE OVERTIME
                    REQUIREMENTS OF THE FLSA AS TO PLAINTIFF

       26.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1 through 25 as if fully stated herein.

       27.     Defendant’s failure to provide Plaintiff overtime compensation at a rate not less

than one and one-half (1 and 1/2) times her regular rate for hours worked over forty (40) in a

workweek constitutes a violation of the FLSA, 29 U.S.C. §207.

       28.     Defendant’s violations of the FLSA were knowing and willful.

       WHEREFORE, Plaintiff prays that this Court award the following relief:

               a)      a judgment that Defendant violated 29 U.S.C. §207of the Fair Labor

               Standards Act;

               b)      damages for the amount of unpaid overtime compensation owed to

               Plaintiff;

               c)      liquidated damages, pursuant to 29 U.S.C. §216(b), in an amount equal to

               the overtime compensation owed to Plaintiff;

               d)      post-judgment interest, reasonable attorneys’ fees and costs pursuant to 29

               U.S.C. §216(b); and

               e)      any other additional relief as the Court deems just and proper.

                                          COUNT II
                                      FLSA RETALIATION

       29.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1 through 25 as if fully stated herein.

       30.     By complaining about not being paid the minimum wage for all hours worked,

Plaintiff exercised her right protected by the FLSA.

                                                 4
 Case 8:19-cv-01188-EAK-SPF Document 1 Filed 05/16/19 Page 5 of 5 PageID 5



       31.     Plaintiff was discharged in retaliation for exercising her right in violation of 29

U.S.C. §215(a).

       32. Defendant’s violations of the FLSA were knowing and willful.

       WHEREFORE, Plaintiff prays that this Court award the following relief:

               a)      a judgment that Defendant violated 29 U.S.C. §215 of the Fair Labor

                       Standards Act;

               b)      damages for the amount of backpay owed to Plaintiff;

               c)      compensatory damages

               d)      reinstatement and/or front pay;

               e)      liquidated damages, pursuant to 29 U.S.C. §216(b)

               f)      post-judgment interest, reasonable attorneys’ fees and costs pursuant to 29

                       U.S.C. §216(b); and

               g)      any other additional relief as the Court deems just and proper.

                                 REQUEST FOR JURY TRIAL

       Plaintiff requests trial by jury on all issues so triable.

                                                        Respectfully submitted,

                                                        ______________________________
                                                        Ryan D. Barack
                                                        Florida Bar No. 0148430
                                                        rbarack@employeerights.com
                                                        Jackie@employeerights.com
                                                        Michelle Erin Nadeau
                                                        Florida Bar No. 0060396
                                                        mnadeau@employeerights.com
                                                        Jackie@employeerights.com
                                                        Kwall Barack Nadeau PLLC
                                                        304 S. Belcher Rd., Suite C
                                                        Clearwater, Florida 33765
                                                        (727) 441-4947
                                                        (727) 447-3158 Fax
                                                        Attorneys for Plaintiff
                                                   5
